Case 1:18-cr-00618-GBD Document 55 Filed 01/04/21 Page 1 of 4

 

 

DO UME hee |

Bi Pers

UNITED STATES DISTRICT COURT
5 RIAA PRS OAT Py FILED :

SOUTHERN DISTRICT OF NEW YORK

  

'
I!
I!
'
4
'
'
1
'
1
'
‘
i
'
I!
'
'
t
’
'
I
'
UG
'
'
1
'
1
I!
’
'
'
'
I
'
1
t
'
1
1
Sialipiaininam ith ite at Te

 

 

 

 

 

UNITED STATES OF AMERICA, => perenne
AV OY, r0+l
-against- : MEMORANDUM DECISION
AND ORDER

ALEXANDER SANTIAGO-FIGUEROA,
18 Cr. 618 (GBD)

Defendant.

GEORGE B. DANIELS, United States District Judge:

Defendant Alexander Santiago-Figueroa, pro se, moves for compassionate release and
reduction of his sentence under 18 U.S.C. § 3582(c)(1)(A), in light of his medical conditions and
the COVID-19 pandemic.' (Letter Motion for Compassionate Release, (“Def. Mot.”).) The
Government opposes Defendant’s motion for compassionate release. (See Letter Response dated
October 25, 2020 (“Gov’t Opp’n”).) On October 1, 2019, this Court sentenced Defendant to 96
months’ imprisonment, after Defendant pleaded guilty to conspiracy to distribute and possess with
intent to distribute heroin and fentany] in violation of 21 U.S.C. § 841 and 21 U.S.C § 846. (J. ina
Crim. Case, ECF No. 48.) Defendant is expected to be released on June 23, 2026.

As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) allows a court to reduce a
term of imprisonment (and impose a term of probation or supervised release, not to exceed the

unserved portion of the original term of imprisonment) if, after assessing the factors set forth in

 

' Defendant also seeks the appointment of counsel. (Def. Mot. at 1, 5-6.) There is no right to counsel in
connection with a motion for compassionate release. See Pennsylvania v. Finley, 481 U.S. 551, 555 (1987)
(no right to counsel for collateral attacks on a conviction or sentence). For a district court to order the
appointment of counsel, an applicant must demonstrate that his claim is substantive or has a likelihood of
success on the merits. See Hodge v. Police Officers, 802 F.2d 58, 61-62 (2d Cir. 1986). Defendant has
failed to demonstrate that his motion for compassionate release is likely to have merit, thus his request for
appointment of counsel is DENIED.

 
Case 1:18-cr-00618-GBD Document 55 Filed 01/04/21 Page 2 of 4

Section 3553(a), it finds that “extraordinary and compelling reasons warrant such a reduction.”
18 U.S.C. § 3582(c)(1)(A)G). Any such reduction must also be “consistent with applicable policy
statements issued by the Sentencing Commission.” Jd. Specifically, the Application Notes to
United States Sentencing Guidelines § 1B1.13 describe the circumstances that qualify as
“extraordinary and compelling reasons” to justify a reduced sentence, which broadly relate to the
defendant’s medical condition, age, and family circumstances. U.S.S.G. § 1B1.13, Appl.
Note 1(A)-(C). The Application Notes also provide a catchall condition for “an extraordinary and
compelling reason other than, or in combination with, the reasons described in subdivisions (A)
through (C).” Jd. § 1B1.13, Appl. Note 1(D). Additionally, the defendant must not be “a danger
to the safety of any other person or to the community.” Jd. § 1B1.13(2).

Defendant bears the burden of proving that “extraordinary and compelling reasons” exist
under 18 U.S.C. § 3582(c)(1)(A) to justify release. See United States v. Butler, 970 F.2d 1017,
1026 (2d Cir. 1992) (“If the defendant seeks decreased punishment, he or she has the burden of
showing that the circumstances warrant that decrease”). Here, Defendant argues that the COVID-
19 pandemic and his individual medical vulnerabilities present an extraordinary and compelling
reason for release. (Def. Mot. at 2-5.)

As an initial matter, Defendant’s motion is premature given that he has not sought relief
within the Bureau of Prisons or exhausted his administrative remedies. (Def. Mot. at 4; Gov’t
Opp’n at 1, 6.) “[A]s a general rule, courts are required to strictly enforce statutory exhaustion
requirements.” Theodoropoulos v. LN.S., 358 F.3d 162, 172 (2d Cir. 2004); see also United States
v. Ogarro, No. 18 Crim. 373-9 (RJS), 2020 WL 1876300, at *3 (S.D.N.Y. Apr. 14, 2020) (denying
the defendant’s motion for release under the First Step Act because he has failed to exhaust his

administrative remedies). Defendant argues that the “exhaustion requirement is not absolute”

 
Case 1:18-cr-00618-GBD Document 55 Filed 01/04/21 Page 3 of 4

(Def. Mot. at 4 citing Washington v. Barr, 925 F.3d 109, 118 (2d Cir. 2019). This claim is
unavailing. Administrative exhaustion requirements may only be waived if a recognized
exemption applies. These exceptions include: (1) where exhaustion would be futile, including
where undue delay due to exhaustion may result in “catastrophic health consequences;” (2) where
“the administrative process would be incapable of granting adequate relief;’ and (3) where
“pursuing agency review would subject plaintiffs to undue prejudice.” Washington, 925 F.3d at
118-20. Defendant has not demonstrated that any of these exemptions applies here.

Assuming arguendo, that Defendant could satisfy the administrative exhaustion
requirement or that a futility exception were available, Defendant has failed to demonstrate any
underlying medical condition alone or taken together that “substantially diminishes the ability of
the defendant to provide self-care within the environment of a correctional facility and from which
he is not expected to recover.” U.S.S.G. § 1B1.13, Appl. Note 1(A).

Defendant is a 44-year old man who suffers from gastrointestinal issues (resulting from a
gunshot wound to the stomach several years ago) and from hypertension. (Def. Mot. at 2; Gov’t
Opp’n at 1, 6-7.) Defendant also claims that he has a “low white blood cell[]” count and a
“weakened immune system.” (Def. Mot. at 2.) However, Defendant provides no medical records
to support his claim that he is immunocompromised and the Government points out that
“‘defendant’s BOP medical records do not indicate that his white blood cell count is currently low,
or that his immune system is compromised in anyway.” (Gov’t Opp’n at 7.) Moreover, according
to CDC guidance, hypertension is as a condition that “might increase your risk of severe illness
from COVID-19.” See Coronavirus Disease 2019 (COVID-19) — People with Certain Medical
Conditions, _ https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last updated December 29, 2020) (emphasis added). Defendant has

 
Case 1:18-cr-00618-GBD Document 55 Filed 01/04/21 Page 4 of 4

given no indication that his medical conditions substantially diminish his ability to provide self-
care or cannot be managed. Moreover, Defendant has not alleged that personnel at the facility
where he is incarcerated, FCI Danbury, are unable, or not taking steps, to protect him from
COVID-19. In fact, he receives medication to treat his high blood pressure. (Def. Mot. at 2-3.)
Defendant has not set forth an “extraordinary and compelling” reason that he is entitled to
modification of his sentence.

Finally, the 3553(a) sentencing factors counsel against granting Defendant’s request for
compassionate release. The magnitude of Defendant’s crime is significant. Defendant trafficked
large amounts of fentanyl, played “a significant role” in the trafficking scheme, and had a
“significant criminal history, which is consistent with the drug activity that he was involved with
in this case.” (See Sentencing Tr. at 9-10.) Defendant’s eight-year sentence reflects the
seriousness of the offense and need for adequate deterrence. Releasing Defendant after he has
served just one year of an eight-year sentence would not achieve the purposes of sentencing.

Defendant’s motion for compassionate release is DENIED.

Dated: January 4, 2021
New York, New York
SO ORDERED.
Parry. B Daiwde

ORGH B. DANIELS
ited States District Judge

 
